DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 2/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 14/206,369 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections
	The provisional rejection of claims 21-25, 27-31, 33, 38, 40 and 42 as being unpatentable over claims 1, 4-6, 8, 10-12, 14, 16 and 20-21 of copending Application No. 14/206,369 is hereby withdrawn in view of the Terminal Disclaimer filed on 2/24/22.

Election/Restrictions
Claims 21-25, 27-31, 33, 40 and 42 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 39, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 32 and 34-38, directed to the invention(s) of method of making and 
It is noted that claims 32 and 34-38 are not eligible for rejoinder as they do not contain the allowable subject matter of the product of claim 21; for example, the method of making claims 34-38 do not require the formation of an drug-impermeable backing layer and in some instances required ingredients such as antioxidants and specific polymers. Furthermore, the Examiner acknowledges that claim 38 should have been included in the abovementioned withdrawn claims (i.e., unelected) as they are dependent on method claim 36.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of group III as set forth in the Office action mailed on 10/9/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Courtenay Brinckerhoff on 3/1/22.
The application has been amended as follows: 
Claims 34-38 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Mantelle et al. (US 2011/0165222; of record), teach a composition which has one or more drugs and a polymer matrix, wherein the composition is applied as a transdermal drug delivery system containing a release liner and backing layer. Mantelle et al. do not teach all the required components of the abovementioned ingredients of the claimed drug delivery system and such was found free of the prior art especially in view of the “consisting of” claim language which requires the composition to only contain a drug-impermeable backing layer and a single polymer layer and can optionally further consist of an additional release liner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.